Citation Nr: 1431216	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.   

2.  Entitlement to an increased rating for low back strain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for major depression, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to October 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  There are additional documents contained therein that are not associated with the paper claims file, to include a May 2013 rating decision that continued the 30 percent rating for asthma and the 10 percent ratings for low back strain and major depression.  This decision also denied a claim for a total disability rating for compensation based on individual unemployability.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal to ensure that there is a complete record upon which to decide each claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded VA compensation examinations to assess the severity of his service connected asthma, low back strain, and major depression over five years ago, with the last such examination to address the severity of major depression in February 2009 and the last such examinations to address the severity of his asthma and low back strain in April 2009.  Testimony before the undersigned has asserted a worsening of his service connected asthma, low back strain, and major depression since these examinations.  Given the above, and as the Board finds the current record to be inadequate to determine the proper ratings to be assigned for the service connected disabilities at issue, the Board finds that new VA examinations are necessary to determine the current severity of asthma, low back strain, and major depression.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected asthma.  Provide the Veteran with an appropriate VA examination to determine the current level of severity of his asthma.  The Veteran's paper and electronic claims files, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should arrange for pulmonary function studies to be accomplished (including FEV-1 and FEV-1/FVC results).  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation for the reason(s) therefore. 

The examiner should determine whether the Veteran's asthma is productive of (i) FEV-1 of 71- to 80-percent predicted value, FEV-1/FVC of 71 to 80 percent, or requires intermittent inhalational or oral bronchodilator therapy, (ii) FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or requires daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, (iii) FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, or requires at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, (iv) FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, or is productive of more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Please note that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.

The examiner should also describe any functional impairment, to include the impact on employment, resulting from asthma.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected low back strain.  The Veteran's paper and electronic claims files, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should otherwise describe any functional impairment, to include the impact on employment, resulting from the Veteran's low back strain.  

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected major depression.  The Veteran's paper and electronic claims files, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  

The examiner should otherwise describe any impact upon functioning resulting from the service connected psychiatric disorder, to include its impact on employment.  

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to re-adjudicate the claims that have been remanded.  To the extent this does not result in a complete grant of all benefit sought, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



